          Case 7:21-cr-00083-VB Document 11 Filed 02/26/21 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRiCT OF NEW YORK
                                                     -X


 UNITED STATES OF AMERICA,                                      COiNSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENC E
                             -againsl-


iylik Wilson Brown                                              7:21-cr-00083-UA

                             Defcndant(s).
                                                     -X



Defendant Tyrik Wilson Browii hereby voluntarily consents to participate in the following
proceeding via El videoconferencing or 13 telcconferencing;


D Initml Appearance Before a Judicial OlTicer

        Arraignment (Note: if on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

^ Guilty P!ed/ChangeofP!ea Hearing

03 BaiI/Detenlion Hearing


D Conference Before a Judicial Officer - Assignment of Counsel



    ^
                      •f^^( ^/i/^//^           \^    ' /^Afld^/A^
l^etenOant sS i gna t n re                          Defendant's
                                                     (•>^n<~l'ir><Counsel's
                                                                  u ^rnincfl c Signature
                                             ..^
                                                                               *s


(Judge may obtain verbal conserlt-orr
Record and Sign for Defendant)

  Tylik Wllson Brown                                      SajBuel M. Braverman
Print Defendant's Name                              Print Counsel's Name



This proceeding was conducted by reliable video o.Uelephoi)
       occedmg wa<

        w^ ^                                              _^<
Date                                                U^1listriet-Ju?gif/O.S. Magislrale Jucl^s
